SUMMARY ORDER
Zhu Xian Wang, pro se, petitions for review of the orders of the BIA: (1) affirming an immigration judge’s denial of her asylum, withholding of deportation, and voluntary departure claims; (2) denying her motion to reopen; and (3) denying her motion for reconsideration. We assume the parties’ familiarity with the facts and procedural history of the case.
This Court dismisses Wang’s petition for review insofar as it appeals the BIA’s affirmance of the immigration judge’s decision and the denial of her motion to reopen because the petition for review, as to those decisions, was untimely filed. See 8 U.S.C. § 1252(b)(1). This Court, therefore, will only review the BIA’s denial of Wang’s motion for reconsideration.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
The BIA’s denial of Wang’s motion for reconsideration did not constitute an abuse of discretion. Even if the BIA had treated the prior motion as timely, it would not have granted it because the explanation Wang offered in that motion for her inconsistent testimony contradicts the explanation she offered in her appeal to the BIA. Consequently, her argument is entirely without merit.
For the foregoing reasons, Wang’s petition for review of the BIA’s denial of her motion to reopen and its affirmance of the IJ’s decision are DISMISSED, and her petition for review of the BIA’s denial of her motion for reconsideration is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).